                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Rae L Valdez                                                     CASE NO. 19-44131-PJS
                                                                 JUDGE PHILLIP J SHEFFERLY
Debtor                                   /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee requires debtor file Schedule C and Statement of Financial Affairs
             immediately.

         2. Trustee requires debtor to remit the 2018 income tax refund to the Trustee
             immediately.

         3. Trustee requests all available post-petition pay stubs in order to verify debtor’s
             income. Trustee requires the pay stubs to be received by the Trustee immediately.

         4. The Trustee objects to the failure to provide for several creditors on the Matrix and
             believes that creditors may not have been adequately advised of the pendency of
             these proceedings.




                                                                         Page 1 of 3
          19-44131-pjs   Doc 25   Filed 05/10/19   Entered 05/10/19 13:45:39   Page 1 of 3
         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: May 10, 2019                       OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                          KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                          /s/ MARIA GOTSIS
                                          Krispen S. Carroll (P49817)
                                          Maria Gotsis (P67107)
                                          719 Griswold Street, Ste 1100
                                          Detroit, MI 48226
                                          (313) 962-5035
                                          notice@det13ksc.com




                                                                       Page 2 of 3
        19-44131-pjs   Doc 25   Filed 05/10/19   Entered 05/10/19 13:45:39   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Rae L Valdez                                                       CASE NO. 19-44131-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             BABUT LAW OFFICES PLLC
             700 TOWNER STE 1
             YPSILANTI, MI 48198-5757

and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:

             Rae L Valdez
             722 Church Street
             Adrian, MI 49221




 May 10, 2019                                  /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         19-44131-pjs    Doc 25    Filed 05/10/19    Entered 05/10/19 13:45:39   Page 3 of 3
